UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 02-1747



ELKAY   MINING     COMPANY,   a   West   Virginia
Corporation,

                                                Plaintiff - Appellee,

          versus


ATEL   FINANCIAL   CORPORATION,  a  foreign
corporation; ATEL CASH DISTRIBUTION FUND V,
L.P., a limited partnership,

                                             Defendants - Appellants.




Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-99-1144-2)


Submitted:   June 3, 2003                     Decided:   June 18, 2003


Before WILKINS, Chief Judge, and LUTTIG and TRAXLER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


David Marvin Wiseblood, BERG & PARKER L.L.P., San Francisco,
California, for Appellants. Richard J. Bolen, HUDDLESTON, BOLEN,
BEATTY, PORTER & COPEN, L.L.P., Huntington, West Virginia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant ATEL Financial Corporation (“ATEL”) appeals the

district court’s resolution of cross-motions for summary judgment

in favor of Appellee Elkay Mining Company (“Elkay”) on Elkay’s

declaratory judgment claim that it did not owe any “termination

value” to ATEL on an expired lease for mining equipment.   We have

reviewed the record below, the opinion of the district court, and

the briefs of the parties.   Because we conclude that the district

court properly resolved the legal questions presented on summary

judgment, we affirm the judgment of that court on the reasoning of

its well-written opinion.




                                                           AFFIRMED




                                 2